TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2016



                                      NO. 03-15-00513-CV


                                 Elwyn D. Shumway, Appellant

                                                  v.

  Whispering Hills of Comal County Texas Property Owners Association, Inc., Appellee




           APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on July 22, 2015. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the order.

Therefore, the Court affirms the trial court’s order. Appellant shall pay all costs relating to this

appeal, both in this Court and the court below.